NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0934n.06

                                      Case No. 14-1745
                                                                                     FILED
                         UNITED STATES COURT OF APPEALS                        Dec 17, 2014
                              FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )       ON APPEAL FROM THE
v.                                                   )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE EASTERN
RANDALL W. DELLINGER,                                )       DISTRICT OF MICHIGAN
                                                     )
       Defendant-Appellant.                          )
                                                     )            MEMORANDUM
                                                     )              OPINION



BEFORE: McKEAGUE, KETHLEDGE and ALARCÓN, Circuit Judges.

       PER CURIAM.           This is an appeal from an interlocutory order authorizing the

government to involuntarily medicate defendant Randall W. Dellinger for the purpose of

restoring his competency to stand trial. Dellinger is charged with interstate communication of a

threat, in violation of 18 U.S.C. § 875(c), by indictment returned on November 6, 2013. On

December 3, 2013, the district court entered an order holding Dellinger mentally incompetent to

stand trial and committing him to the custody of the Attorney General for a period of

hospitalization, evaluation and treatment pursuant to 18 U.S.C. § 4241(d)(1).      Following a

hearing on the government’s motion to authorize involuntary administration of medication to


       
         The Honorable Arthur L. Alarcón, Senior Circuit Judge, Ninth Circuit Court of Appeals,
sitting by designation.
Case No. 14-1745
United States v. Dellinger

restore competency, the court granted the motion on June 10, 2014. In the hearing, the district

court received testimony of a forensic psychologist and the chief psychiatrist from the United

States Medical Center for Federal Prisoners in Springfield, Missouri, both of whom opined that

Dellinger suffers from paranoid schizophrenia and that antipsychotic medication is necessary and

substantially likely to restore competency. Dellinger cross-examined the doctors but did not

introduce any evidence of his own at the hearing. After authorizing involuntary medication, the

district court stayed its order pending appeal. On appeal, Dellinger contends the government did

not meet its burden under the four-part test established in Sell v. United States, 539 U.S. 166

(2003).

          We review the district court’s legal conclusions de novo and findings of fact for clear

error. Having duly considered the district court’s opinion in light of Dellinger’s appellate

arguments, we find no error. The district court’s analysis represents a faithful and proper

application of the Sell test, consistent with recent authorities from this circuit. See United States

v. Mikulich, 732 F.3d 692 (6th Cir. 2013); United States v. Grigsby, 712 F.3d 964 (6th Cir.

2013). Every one of Dellinger’s appellate arguments is clearly and properly addressed in the

district court’s opinion. A further opinion reiterating the same reasoning would be duplicative

and is unnecessary.

          We therefore AFFIRM on the basis of the reasoning contained in the district court’s

order granting the government’s request to involuntarily administer medication and REMAND

the case to the district court for further proceedings.




                                                 -2-